Title: To Thomas Jefferson from William Dunbar, 13 May 1804
From: Dunbar, William
To: Jefferson, Thomas


          
            Dear Sir
            Natchez 13th. May 1804
          
          I am honored with your favor of the 13th. March. I am extremely obliged by your condescension in communicating your remarks on some part of my imperfect sketch of the Missisippi: from what you have written I see the necessity of a short appendix, which I shall consider in the light of an apology for dissenting from the opinions of so many eminent mathematicians, who have written on the theory of rivers: It was not without due reflection that I have said, that ‘the velocity of rivers is greatest at the surface and gradually diminishes downwards.’ It is long since I have found myself obliged to abandon the theories of Mariotte, Varignon and Guglielmini, believing them contrary to fact and observation, and unsupported by true Philosophy or even the plainest hydrostatical laws; but I will not here obtrude my ideas, reserving them for a short paper I am now preparing, which, if it cannot go by this mail, will probably be ready for next, when I shall take the liberty of submitting it to your inspection.
          I have attentively perused the examination into the boundaries of Louisiana: the arguments respecting the Perdido as an eastern boundary seem unanswerable, and if the french Govt. agree that such was also their understanding of the treaty of St. Ildefonso, they must be conclusive: the general idea of the Govt. and people of Louisiana, seems to have been that the portion of W. Florida lying between the Iberville and Perdido was not yet actually transferred, but soon must follow, being no longer of use but rather an incumbrance to Spain; hence those extensive sales which have been lately made by the Spanish Govt. within that District: the Intendant had been heretofore authorised by the King to sell Lands, under certain regulations, within Louisiana; this measure was adopted only since the cession of the Missisippi Territory by Spain to the U.S. perhaps in imitation of the mode generally used by the U.S. for the disposal of their vacant land; few or no sales were made under the new regulations, untill after the treaty of the 30th. of April last was made known here, when it was supposed, probably, that the Circumstance was favorable.
          The Surveying and exploring expeditions to be undertaken at public expence must be gratifying to all lovers of Science and of natural research: it would have been much to be wished that Congress had been more liberal with respect to pecuniary provision, for certainly the number & even talents of the Gentlemen to be employed must be greatly circumscribed by the very moderate fund appropriated to this object: the report of the Committee of Congress which preceded the Law, seems to have contemplated services to be rendered to the public by the patriotism of men of Science and genius, I presume not to doubt that there are many such, but it ought to be recollected that Young Men of talent, but of small fortune, who engage in such enterprises, however flattering to the ardour of their youthful minds, cannot serve their Country but by a great Sacrifice of most precious time, and when a Great Empire talks of compensation, this ought to be adequate to the importance of the undertaking & honorable both to the Government and to the selected Individuals.
          It will give me the highest satisfaction to contribute every thing in my power to promote the proposed expedition on the Red and Arcansa Rivers; of the two Gentlemen Gilespy and Walker, I conceive the first to have been best qualified by education, the last perhaps superior in natural genius &c but he is not now here. I understand he has taken a commission in the Spanish service at St. Antonio in new Mexico: I presume that neither of those Gentlemen possessed talents (fitted for the Expedition) beyond a knowledge of surveying & a little taste for drawing, and not greatly qualified for making the lunar observation: so far as I had occasion to observe neither of them had acquired knowledge in general Natural history, botany or mineralogy. It will be no easy task to discover here persons moderately qualified to conduct the expedition, I do not know any one possessed of such talents as I should require, who could be expected to engage in this enterprise: if circumstances require that they should be selected here, we must endeavour to make choice of such as are well qualified to go thro’ the geographical duty & if other talents are united in the same persons, we may account ourselves fortunate. 
          With the highest respect I have the honor to be Dear Sir Your Obedient Servant
          
            William Dunbar
          
        